    0:20-cv-04195-JD-PJG            Date Filed 08/16/21   Entry Number 17        Page 1 of 2




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

PAMELA PARKER,                      )              No. 0:20-cv-04195-JD-PJG
                                    )
                     Plaintiff,     )
                                    )
      v.                            )                       ORDER
                                    )
KILOLO KIJAKAZI,1                   )
Acting Commissioner of              )
Social Security Administration,     )
                                    )
                     Defendant.     )
____________________________________)

       This matter is before the Court by way of a Motion to Remand by Defendant Kilolo

Kijakazi, Acting Commissioner of the Social Security Administration. (DE 16.) Pursuant to the

power of the Court to enter a judgment affirming, modifying, or reversing the Commissioner’s

decision with remand in Social Security actions under sentence four of 42 U.S.C. § 405(g), and in

light of the Commissioner’s request for remand with consent of the Plaintiff of this action for

further proceedings, it is hereby

       ORDERED that the decision of the Commissioner is VACATED and this case is

remanded to an administrative law judge under sentence four of 42 U.S.C. § 405(g) with a

REMAND of the cause to the Commissioner for further administrative proceedings consistent with




1
        Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be
substituted, therefore, for Andrew Saul as the defendant in this suit. No further action need be
taken to continue this suit by reason of the last sentence of section 205(g) of the Social Security
Act, 42 U.S.C. § 405(g).
    0:20-cv-04195-JD-PJG            Date Filed 08/16/21        Entry Number 17          Page 2 of 2




Defendant’s Memorandum in Support of its Motion.2 See Shalala v. Schaefer, 509 U.S. 292

(1993).

          IT IS SO ORDERED.
                                                                 _____________________________
                                                                 Joseph Dawson, III
                                                                 United States District Judge

Greenville, South Carolina
August 16, 2021




          2
               The Clerk of the Court will enter a separate judgment pursuant to the Federal Rules of Civil
Procedure, Rule 58.
